Broyles, C. J.
1. The suit was upon an open account, and, as amended, was not subject to the demurrer interposed.
2. Assignments of error must be specific, whether contained in a bill of exceptions or in a petition for certiorari, and, when based upon a decision of the trial court, must specifically point out the reason why the decision is error. Civil Code (1910), §§ 5183, 6139; Warren v. Oliver, 111 Ga. 808 (35 S. E. 673); Callaway v. Atlanta, 6 Ga. App. 354 (64 S. E. 1105).
(a) In the instant case the petition for certiorari complained that the trial court disallowed an amendment to the defendant’s answer, but the assignment of error upon this ruling was merely that it "was .error.” This assignment of error was not sufficient, in that it did not point out why the ruling exeepted to was error. Palmer v. Ingram, 2 Ga. App. 200 (58 S. E. 362).
3. After the amendment to the defendant’s answer had been disallowed, it was not error to reject evidence offered in support of the amendment.
4. The verdict was amply authorized by the evidence, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, J.J., eonowr.